IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-89,510-01


                       EX PARTE CRAIG MERLIN WILD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 21205-A IN THE 336TH DISTRICT COURT
                             FROM FANNIN COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of two counts of aggravated sexual assault of a child, and one count

of indecency with a child by contact and sentenced to life imprisonment for each of the aggravated

sexual assault counts, and twenty years’ imprisonment for the indecency count, all running

concurrently. The Sixth Court of Appeals affirmed his conviction. Wild v. State, No. 06-06-00124-

CR (Tex. App. — Texarkana, 2007) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that SANE witness Carolyn Ridling gave false testimony at trial regarding

her qualifications, and that his trial counsel was ineffective for various reasons. The trial court
                                                                                                           2

appointed habeas counsel and conducted a live habeas hearing. Based on the record and the hearing,

the trial court has determined that Ridling testified falsely regarding her certification, and that the false

testimony was material in that it affected the jury’s ability to determine the credibility of the

complainant’s statements to Ridling (which were not entirely consistent with her statements to other

witnesses).

        The trial court also finds that trial counsel’s performance was deficient in that trial counsel

failed to request a hearing to determine who the proper outcry witness was, failed to request a hearing

to challenge the qualifications of the State’s expert witness and the admissibility of his testimony, and

elicited testimony about extraneous accusations that Applicant had sexually abused a different child.

The trial court finds that Applicant was prejudiced, and that these errors are sufficient to undermine

confidence in the jury’s verdict.

        Relief is granted. Ex parte Chabot, 300 S.W.3d 768, 771 (Tex. Crim. App. 2009); Strickland

v. Washington, 466 U.S. 668 (1984). The judgment in cause number 21205 in the 336th District

Court of Fannin County is set aside, and Applicant is remanded to the custody of the Sheriff of Fannin

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within ten days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 13, 2021
Do not publish